Dissenting Opinion by
Woodsidk, J.:
1 join in all that Judge Wright has written in his able dissenting opinion. However, I should like to add that I am primarily moved to dissent on the following two grounds: [1] That the Neff children can no longer be classified as neglected; and [2] That it is in the nature of unwarranted punishment to force these young people, now 16, 17 and 18 years of age, to remain in an institution against their will when a parent is willing and able to give them a respectable home.
*88A neglected child is defined in The Juvenile Court Law of June 2, 1933, P. L. 1433, §1, 11 PS §243, as follows: “[5] The words ‘neglected child’ include: [a] A child who is abandoned by his or her parent, . . .; [b] A child who lacks proper parental care by reason of the fault or habits of his or her parent . . .; [c] A child whose parent, . . . neglects or refuses to provide proper or'necessary subsistence, education, medical or surgical care, or other care necessary for his or her health', morals, or well-being; [d] A child whose parent, . . . neglects or refuses to provide the special care made necessary by his or her mental condition; [e] A child who is found in a disreputable place or associates with vagrant, vicious or immoral persons; [¶] A child who engages in an occupation, or in a situation, dangerous to life or limb, or injurious to the health or morals of himself, herself or others.”
Because the church home is caring for the Neff children they are not now, in fact, neglected, but neither would they any longer fit into any of the above categories were the Juvenile Court to discharge them from the church home. They are thus no longer neglected either in fact or in law. Although the mother had neglected them at the time that the original order was made, the evidence now before us indicates she is presently willing and able to furnish them a respectable home and to adequately support and look after them. Their mother and her husband live in a $20,000 home and have a combined income of $12,700 per year. There is no suggestion that their home is not a proper place for these children to reside.
As I view it, the order before us is not only contrary to The Juvenile Court Law, supra, but is fair to no person. It is not fair to the mother who seeks to have custody of her children; it is not fair to these young people who seek the experience of living in a *89home instead of an institution; it is not fair to those who operate and support the institution which is looking after these children whose parent is willing and able to look after them; and it is not fair to the taxpayers of Pennsylvania who are paying for the education of children whose mother lives in an expensive home in New Jersey.
For many years I have known Superintendent and Mrs. Victor B. Hann, who are in charge of the Neff children at The Methodist Home for Children. They are, as the record shows and the court below found, kind, capable, religious people who have performed an outstanding task in rearing these children. Nevertheless, the children’s mother is now willing and able to provide a satisfactory home.
It is natural that these children should prefer their mother’s home to an institution, however excellent the latter may be. They have emphatically expressed their preference. I think that to deny their request is in the nature of the imposition of punishment upon these unfortunate children, who were brought into juvenile court, not as delinquents, but as neglected children. They do not deserve the stern treatment which they have received at the hands of the law. Their plea to be released from an institution in order to reside in their mother’s home is entitled to a more sympathetic ear than the courts have given it.